Citation Nr: 0740198	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-36 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for acne vulgaris.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1950 to January 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim of service connection for acne 
vulgaris.  In July 2007, the veteran testified at a hearing 
before the Board.

The issue of service connection for an acquired psychiatric 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for acne vulgaris was 
previously denied in a July 2002 RO decision.  The veteran 
did not appeal that decision.  

2.  Evidence received since the last final decision in July 
2002 relating to service connection for acne vulgaris is 
cumulative or redundant and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

The July 2002 RO decision that denied service connection for 
acne vulgaris is final; new and material evidence has not 
been submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1952 rating decision, the RO denied the veteran's 
claim for service connection for acne vulgaris.  The RO 
declined to reopen the claim for service connection for acne 
vulgaris in May 1972 and July 2002.  Most recently, the RO 
declined to reopen the claim in January 2003.  The RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for acne 
vulgaris.  The Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

A July 2002 decision denied the veteran's claim for service 
connection for acne vulgaris.  The veteran did not appeal 
that decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the July 2002 
decision became final because the appellant did not file a 
timely appeal.  

The claim for entitlement to service connection for acne 
vulgaris may be reopened if new and material evidence is 
submitted for the claim.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claim for acne vulgaris in December 2002.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, a Social 
Security Administration decision, and the veteran's 
statements.  The RO found that there was no new and material 
evidence submitted showing that the veteran's pre-existing 
acne vulgaris was aggravated during service, and the claim 
was denied.  

The veteran applied to reopen his claim for service 
connection in December 2002.  The Board finds that the 
evidence received since the last final decision is cumulative 
of other evidence of record and does not raise a reasonable 
possibility of substantiating the veteran's claim.

In support of his application to reopen his claim for service 
connection, the veteran submitted post-service VA medical 
records dated from July 2002 to February 2006.  These records 
do not show that the veteran received any treatment for acne 
vulgaris and are not directly relevant.    

Newly submitted evidence also includes the veteran's 
testimony before the Board at a July 2007 video conference 
hearing.  Testimony revealed that the veteran did not have 
acne vulgaris prior to going on active duty.  He testified 
that he only had a few blackheads before service.  He 
reported undergoing treatments during service where he was 
washed down in sulfur and had his skin scrubbed with hot ice, 
and this resulted in his skin being stripped off.  He stated 
that he submitted to these treatments involuntarily.  He also 
testified that he received a terrible sunburn during service 
when he went to the beach.  He reported that his skin 
condition is currently aggravated when he shaves.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
acne vulgaris.  Although the additionally submitted medical 
records and testimony are new, in the sense that they were 
not previously considered by agency decisionmakers, they are 
not material.  The evidence does not show that the veteran's 
disability was aggravated by service.  The claim was 
previously denied because the disability was not shown by 
competent evidence to be aggravated by service.  Those 
elements of a substantiated claim are still not shown.  

Accordingly, the Board finds that the new evidence does not 
establish facts necessary to substantiate the claim, and the 
claim for service connection for acne vulgaris cannot be 
reopened on the basis of this evidence.  38 C.F.R. 
§ 3.156(a).  

Although the veteran has submitted new evidence that was not 
before the RO in July 2002 for the claim for service 
connection for acne vulgaris, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, and based 
on this analysis, it is the determination of the Board that 
new and material evidence has not been submitted with regard 
to the claim for service connection for acne vulgaris since 
the July 2002 rating decision because no competent evidence 
has been submitted showing that this pre-existing disability 
was aggravated in service.  Thus, the claim for service 
connection for acne vulgaris is not reopened and the benefits 
sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002 and March 
2006; a rating decision in January 2003; and a statement of 
the case in September 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
rating decision and the May 2006 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the veteran's acne vulgaris is the result of any event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2007).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.   




ORDER

New and material evidence having not been submitted, service 
connection for acne vulgaris remains denied.  


REMAND

The Board finds that the claim for service connection for a 
psychiatric disorder must be remanded in order that an 
attempt may be made to verify the stressor which the veteran 
has reported.  The veteran has submitted information through 
a detailed March 2002 statement and testimony at a July 2007 
hearing before the Board regarding a stressful incident that 
he experienced during his period of service.  He reported 
that a diver named Sinclair Fox or with the last name of Fox 
on board the U.S.S. Orion had been assigned to welding duty 
and became lost overboard.  He stated that he witnessed it 
when the diver's swollen and disfigured body was found three 
days later.  The Board finds this stressor to be sufficiently 
detailed to allow for verification by United States Army and 
Joint Services Records Research Center (JSRRC).  
Specifically, this stressor may be verified by requesting the 
deck logs for the U.S.S. Orion, Norfolk, Virginia, Naval 
Station, AS 18 Escort Pier, for the period of October 1951 to 
December 1951.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the United States Army 
and Joint Services Records Research 
Center (JSRRC) examine the deck logs 
for the U.S.S. Orion, Norfolk, 
Virginia, Naval Station, AS 18 Escort 
Pier, for the period of October 1951 to 
December 1951, to determine whether the 
veteran's alleged stressor can be 
verified.  Refer to the veteran's March 
2002 statement and July 2007 hearing 
testimony regarding the details of his 
alleged stressor.    

2.  Then, readjudicate the  claim for 
service connection for an acquired 
psychiatric disorder, to include 
post-traumatic stress disorder.  If 
action remains adverse to the veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


